Motion to dispense with printing granted only insofar as to permit the appeal to be heard upon a typewritten or mimeographed record, without printing the same, and upon typewritten or mimeographed appellants’ points, upon condition that the appellants serve one copy of the typewritten or mimeographed record and one copy of the typewritten or mimeographed appellants’ points on the attorneys for the respondents and file 6 typewritten copies or 19 mimeographed copies of both the record on appeal and appellants’ points with this court on or before March 5, 1963, with notice of argument for the April 1963 Term of this court, said appeal to be argued or submitted when reached. The order of this court entered on November 29, 1962 is modified accordingly. Concur — Rabin, J. P., McNally, Stevens, Eager and Steuer, JJ.